Citation Nr: 1815605	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-24 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1962 to July 1966.  This current matter comes to the Board of Veteran's Appeals (Board) on appeal from a rating decision dated November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. In his July 2014 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO. In October 2016, the Veteran was notified that his requested hearing was scheduled in November 2016.  However, he did not appear at the hearing and did not explain his absence. As such, his hearing request is considered to have been withdrawn. 38 C.F.R. § 20.704 (2017). The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

After review of the record, the Board regrettably finds that a remand for further development is warranted. The Veteran asserts that his PTSD symptoms are more severe than his initial rating reflects. Specifically, in correspondence from the Veteran's representative dated January 2017, the representative essentially argues that the evidence of record includes a VA examination that does not represent the current severity of the Veteran's PTSD. 

The Veteran underwent a VA examination of his PTSD in November 2012.  Significantly, according to the appealed November 2012 rating action, a future examination to determine the extent and severity of the Veteran's PTSD would be scheduled in April 2017.  This April 2017 date was reiterated as the approximate time of the future PTSD examination in an April 2015 rating decision adjudicating a separate issue of entitlement to special monthly compensation based on the need for the regular aid and attendance of another person and on housebound status.  

In early May 2017, numerous records of outpatient treatment that the Veteran had received were associated with his claims file.  While a few of these records reflect outpatient treatment that the Veteran received in April 2017, a report of a VA PTSD examination conducted in that month-or around that time-is not included.
Indeed, no records of VA outpatient treatment dated after April 2017 are included in the claims folder.  Accordingly, a remand is necessary to obtain and associate with the electronic claims file updated treatment records, to include a copy of the report of any VA PTSD examination conducted in, or around, April 2017.  Also, if this examination was not conducted, or if a copy of the report of any such evaluation is not available, the Veteran should then be scheduled for an appropriate VA examination to determine the nature and severity of his service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding treatment records, to include a copy of the report of any VA PTSD examination conducted in, or around, April 2017. Ask the Veteran to identify any recent private treatment pertinent to his claim and provide information and authorization sufficient for VA to assist him in obtaining any pertinent medical records not yet associated with his file. 

2. Only if a copy of a VA PTSD examination conducted in, or around, April 2017 is not available, should the Veteran then be scheduled for a new VA mental health examination to determine the current nature and extent of his service connected PTSD. The record, including a complete copy of this remand, must be made available to the examiner for review, and the examiner must indicate in the examination report that the record was reviewed in conjunction with the examination. The examiner should set forth all manifestations of the Veteran's PTSD and discuss the impact of such symptoms on the Veteran's social and occupational functioning. 

Complete rationale must be given for the opinions and conclusions expressed. The Veteran is competent to report symptoms, and such reports must be considered in rendering the requested opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence that would permit such an opinion to be made.

3. Thereafter, readjudicate the increased rating claim on appeal. If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and provided an opportunity to respond. The claim should be returned to the Board as warranted.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991). His failure to help procure treatment records may impact the decision made. He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999). It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner. 38 U.S.C. §§ 5109B, 7112.  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

